Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, in combination with the orientation of the specific shape of the spikes of claim 1, wherein the spikes are oriented at 180 degrees with respect to one another so as to be disposed at opposite side from one another with respect to the reference plane.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the limitation of “the plurality of spikes comprising another two spikes” is unclear.  It is noted that in the independent claim, the applicant has claims “wherein the plurality of spikes comprising two spikes”. It is noted that the applicant has limited the plurality of spikes to two in the independent claim, therefore the additional spikes in the dependent claim are unclear. It is suggested that the applicant 
With respect to claim 7, the limitation of “between two successive spikes” is unclear. For examination purposes, the limitation is being interpreted as the two spikes of claim 1, however, the applicant should amend the claims to clarify. 
With respect to claim 8, the limitation of the second portion “juxtaposed so as to overlap with the at least one first portion along said reference plane P” is unclear. It is unclear how the first and second portion overlap as claim. For examination purposes, the limitation is being interpreted as the first and second portion are juxtaposed and extend along the reference plane P, however, the applicant should amend the claim to clarify. If is further unclear how the first and second portions are related to the claimed faces of the second portion.  
Further with respect to claim 8, the claimed Nan angled of 90o” is unclear as to if the angled is the same angled of claim 1. For examination purposes, the angle is being inserted as the same, however, the applicant should amend the claim to clarify. 
With respect to claim 11, the second region extending “in a succession of concave and convex curvatures” is unclear. It is unclear how the concave/convex curvatures are related to the claimed faces of the second region. The applicant should amend the claim to clarify how the concave/convex curvatures on the second region are related to the claimed faces. 
With respect to claim 12, the same issue applied to the bulge and/or convexity as discussed above with respect to the concave/convex curvatures of claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 fails to include all the limitations of the claim upon which it depends such that the alternative angle of 45 degrees is excluded. It is noted that the applicant grouped the angles together in the independent claim, the dependent claim(s) must include both limitations with respect to the alternative angles. By describing one of the grouping of claim 1, the applicant excludes one of the elements from the grouping in the further claim so the applicant fails to include all the limitations of the independent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed applicator device comprising at least one row of a plurality of elongate spikes, each elongate spike comprising a first region having a first end located on the core and a second free end, a first flat face coincident with a longitudinal plane of the device, called reference plane P and that extends radially relative to said central core and through the longitudinal axis, and by a second flat face forming with said first flat face an angled of 45 or 90 degrees, the first flat face intersecting with the second flat face along a lone that extends through the reference plane P, the first region comprising a substantially constant cross-section in the form of a portion of a circle, each elongate spike further comprising a second region with a variable cross section extending from the first region to the second free end, the first flat face and the second flat face being disposed within the second region, wherein the plurality of spikes comprising two spikes arranged adjacent to one another and orientated at 180 degrees with respect to one another so as to be disposed at opposite sides form one another with respect to the reference plane P in combination with the other claimed limitations.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Sanchez has been cited to show a spike having two flat faces angled with respect to each other (see fig 6a, 7) and a variable cross section (see figs. 8A-8D) and the spikes being oriented 180 degrees with respect to each other (see fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/14/2021